Citation Nr: 1101558	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to September 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Newark, New Jersey.

The Board notes that the Veteran's original claim was for service 
connection for PTSD.  Subsequently, the Veteran also claimed that 
he had depression and "stress."  The Veteran's claim, as 
reflected on the title page, has been expanded to fully encompass 
the Veteran's claim that he has a psychiatric disorder that is 
related to his military service.   See Clemons v. Shinseki, 23 
Vet. App. 1, 9 (2009) (a claim for service connection for PTSD 
includes a claim for all psychiatric disorders that could be 
productive of the Veteran's symptoms). The Veteran will not be 
prejudiced because a letter from the RO to the Veteran that was 
dated in January 2008 informed the Veteran that the RO considered 
his claim for service connection for PTSD to encompass his claims 
for service connection for depression and "stress." 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not currently diagnosed with a psychiatric 
disorder other than substance abuse. 




CONCLUSIONS OF LAW

1.  A psychiatric disorder for which compensation may be paid was 
not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).

2.  Primary substance abuse is not a disability for which service 
connection may be granted.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), he United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in August 2007 that 
informed him of the parameters of VA's duty to assist him with 
obtaining evidence in support of his claim.  The letter also 
informed the Veteran what the evidence needed to show in order to 
establish service connection for a claimed disability, as well as 
explained how VA assigns disability ratings and effective dates 
for service connected disabilities.  The Veteran was sent a 
second letter that contained this information in October 2007.   

In addition to its duty to provide the claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary in order to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, service personnel 
records, VA treatment records, and the written statements of the 
Veteran.

The Veteran was not afforded a VA examination in this case.  In 
this regard, the Board notes that VA is required to provide a 
medical examination or medical opinion when such an examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5107A(d).  An examination is considered necessary if 
the record contains competent evidence that (a) the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated with 
the Veteran's service; and (c) the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  In this case VA was not required to provide an 
examination because the record does not contain any competent 
evidence that the Veteran currently has a psychiatric disorder or 
symptoms of a psychiatric disorder or that any psychiatric 
disorder is related to the Veteran's service.  While the Veteran 
claims that he has a psychiatric disorder that began during his 
service, his "conclusory, generalized statement" that he has a 
psychiatric disorder that is related to his service is 
insufficient to entitle him to a medical examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).   

For the above reasons, the Board finds that VA satisfied it 
obligations pursuant to the VCAA.

II.  Service connection

The Veteran contends that he has a psychiatric disorder that is 
related to his military service.  The Veteran contends that after 
service he was unable to hold a job, did not want to be a part of 
society, experienced stress, and used marijuana as a coping 
mechanism to deal with stress.
  
Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Primary substance abuse is not a disability for which service 
connected may be granted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 (2001).

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and, 
in some circumstances, credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that 
an in service stressor actually occurred depended upon whether 
the Veteran "engaged in combat with the enemy." 38 C.F.R. § 
3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
If the evidence showed that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed stressor 
was related to those experiences, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone was sufficient to establish the occurrence of the 
claimed in service stressor.  If, however, the Veteran did not 
engage in combat with the enemy and was not a POW, or the claimed 
stressor was unrelated to the Veteran's combat or POW 
experiences, some evidence corroborating the Veteran's lay 
statements is required in order to establish that an in service 
stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of 
an in-service stressor in effect at that time involved cases when 
the Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, the 
Veteran's lay testimony alone was sufficient to establish the 
occurrence of the claimed stressor, absent clear and convincing 
evidence to the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, in July 13, 2010 the exceptions to the stressor 
verification requirement were changed.  The current 38 C.F.R. § 
3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and A VA psychiatrist or psychologist or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support the 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the in service stressor.  For purposes of 
this paragraph, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

In this case, the Veteran contends that he has PTSD because (1) a 
senior chief on a ship hit his head and had a panic attack during 
which he shouted about chemical warfare while blood was dripping 
down his head and at that time people put on gas masks, and (2) 
after engaging in misconduct the Veteran was placed in the ship's 
brig for 3 days on bread and water.  He also had to stand with a 
sea bag on his back and get "brain washed" and then had to 
strip naked and get yelled at.

These events do not fall into any exception to the stressor 
verification requirement; they do not involve combat or fear or 
hostile military or terrorist activity.  Moreover, as found by 
the RO in an undated memorandum, the Veteran's claimed stressors 
are, for the most part, anecdotal incidents that are incapable of 
verification.  While the Veteran's service records do confirm 
that he received non-judicial punishment in September 2004 for 
assault consummated by battery after getting in a fight, and 
resultantly was confined on bread and water for 3 days, there is 
no evidence that the Veteran's response to this event involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  In any event, confinement to the ship's 
brig was a result of the Veteran's willful misconduct, 
specifically, engaging in assault and battery upon another 
seaman. VA does not pay disability benefits for any condition 
that is the result of the Veteran's willful misconduct. 38 C.F.R. 
§ 3.301(a). 

In addition to there being no verified stressor, the evidence 
does not show that the Veteran was diagnosed with PTSD or any 
other psychiatric disorder.  

The Veteran's service treatment records do not show any treatment 
for a psychiatric disorder of any kind in service.  VA treatment 
records reflect that the Veteran received domiciliary care; 
however, they do not show that he was diagnosed with any mental 
disorder apart from substance abuse (cannabis dependence).  As 
previously noted, primary substance abuse is not a disability for 
which service connected may be granted.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.301(d); Allen, 237 F.3d 1368 at 1376. 

 There is no indication in the Veteran's VA treatment records or 
elsewhere that the Veteran's repeated involvement in misconduct 
during his service, which led to his discharge for a pattern of 
misconduct, or his difficulties holding a job or refraining from 
illegal activities after service, are related to any type of 
psychiatric disorder.  The Veteran's domiciliary treatment 
records reflect that his treatment was directed towards 
curtailing his substance abuse, helping him find housing and 
obtain skills to work, and stress management.  Despite lengthy 
observation by VA mental health professionals as part of the 
domiciliary treatment, as noted above, there was no diagnosis of 
any type of mental health disorder. 

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

On his claim form, the Veteran indicated that he experiences 
hearing loss and tinnitus that had onset while he was still in 
the service.  On his VA Form 9 dated in March 2009 the Veteran 
contended that this was because he was exposed to loud noises 
while working on an aircraft carrier.  The Veteran is competent 
to report that he had difficulty hearing that started during his 
service and that he experienced ringing in the ears that onset at 
that time.  Thus, the low threshold for entitlement to a VA 
examination that was set forth in McClendon v. Nicholson, 20 Vet. 
App. 79, 86 (2006), was satisfied.

Given the other needed development herein, more recent treatment 
records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact the Veteran and 
request that he identify all treatment that 
he received for his hearing loss and 
tinnitus.  All identified treatment records 
should be obtained, to the extent that they 
are not already in the claims file.  More 
recent VA treatment records should also be 
obtained.  If records are identified but 
cannot be obtained this fact, as well as the 
efforts that were made to obtain the records, 
should be clearly documented in the claims 
file.  The Veteran should also be notified of 
VA's inability to obtain the records.  

2.  Then the Veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any hearing loss or 
tinnitus.  All necessary tests and studies 
should be performed.  The examiner should 
review the claims file prior to rendering his 
or her opinion and should state that this was 
done in his or her report. If hearing loss is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran's hearing loss was due to 
his military service.  If tinnitus is 
diagnosed, then the examiner should provide 
an opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that tinnitus is due to the Veteran's 
military service.  The examiner should set 
forth a complete rationale for his or her 
conclusions in the report of examination.  If 
the examiner is unable to provide one or more 
of the requested opinions without resort to 
undue speculation, then he or she should 
explain why this is the case.

3.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations remain 
unfavorable to the Veteran, then he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


